Citation Nr: 1744621	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  10-43 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine, including degenerative arthritis.

2. Entitlement to service connection for radiculopathy, bilateral lower extremities, to include paralysis of the sciatic nerve.

3. Entitlement to service connection for degenerative joint disease, left ankle.

4. Entitlement to service connection for left wrist disability, to include avascular necrosis.

5. Entitlement to service connection for right wrist disability, to include avascular necrosis.

6. Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the right ankle.

7. Entitlement to an increased rating for degenerative arthritis of the spine, to include cervical spondylosis with disc protrusion C5-C6 and C6-C7 rated as 10 percent disabling prior to November 14, 2014 and 20 percent disabling thereafter.

8. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (Agency of Original Jurisdiction (AOJ)).  

A January 2009 AOJ rating decision granted service connection for degenerative joint disease of the right ankle, and assigned an initial 10 percent rating effective July 15, 2004. A September 2009 AOJ rating decision denied service connection claims for degenerative disc disease of the lumbar spine, radiculopathy of the lower extremities and degenerative joint disease of the left ankle. A September 2010 AOJ rating decision implemented a Board's decision which awarded service connection for cervical spine spondylosis, and assigned an initial 10 percent rating effective July 15, 2004. The Veteran limited the appeal to the initial rating assigned. Additionally, an August 2013 AOJ rating decision denied service connection claims for avascular necrosis of the right and left wrists. In a January 2016 rating decision, the AOJ denied entitlement to TDIU.  

In an October 2015 rating decision, the AOJ increased the Veteran's disability rating for his service-connected cervical spine spondylosis with disc protrusion at C5-C6 and C6-C7, from 10 percent disabling to 20 percent effective November 14, 2014. The Board has rephrased this issue to reflect that a staged rating has been assigned. See Fenderson v. West, 12 Vet. App. 119 (1999).

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record. In conjunction with his Board hearing the Veteran submitted additional evidence with a waiver of AOJ review. The Board has accepted this additional evidence for inclusion into the record on appeal. See 38 C.F.R. § 20.800 (2016).

The Board observes that the AOJ certified for appeal an issue of entitlement to a compensable rating for bilateral hearing loss. This issue was addressed in a March 2017 supplemental statement of the case (SSOC), and the Board took testimony on the issue in June 2017. The Board has now been able to conduct a thorough review of the claims folder.

One of the matters the Board must address is which issue or issues are properly before it at this time. Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran. In essence, the following sequence is required: There must be a decision by the AOJ, the Veteran must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the Veteran, and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal. See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

Here, an August 2013 AOJ rating decision, in part, granted service connection for bilateral hearing loss and assigned an initial noncompensable rating. In that same decision, the AOJ denied service connection for right and left wrist disabilities. In September 2013, the Veteran submitted an NOD limited to the right and left wrist disabilities. There is no timely NOD to the initial rating assigned for bilateral hearing loss disability. Thereafter, there is no additional AOJ rating decisions denying an increased rating for bilateral hearing loss although the AOJ included this issue in the March 2017 SSOC. The AOJ has certified the hearing loss claim based on a June 2015 rating decision. See VA Form 8 (Certification of Appeal) dated April 10, 2017. However, the rating decision cited only addressed the issue of entitlement to TDIU and did not address the appropriate rating for bilateral hearing loss. Overall, there is no NOD to an adverse rating decision denying a compensable rating for bilateral hearing loss. The NOD is a jurisdictional requirement which is not waivable by the inadvertent inclusion of the issue in the March 2017 SSOC or the Board's acceptance of testimony of record. Thus, the Board has no jurisdiction to adjudicate the increased rating claim for bilateral hearing loss at this time.

This case consists primarily of documents within the Veterans Benefits Management System (VBMS), with some supplemental documentation from the Virtual VA system. Thus, any future consideration of the Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.






REMAND

Unfortunately, the remaining claims on appeal must be remanded. While the Board regrets the additional delay in this regard, it is necessary to ensure a complete record. The Board finds that several of the claims require additional development.  

Following certification of this appeal in November 2009, the Court issued a decision mandating new requirements for VA examinations of musculoskeletal disabilities in order to satisfy judicial review in increased rating claims. See Correia v. McDonald, 28 Vet. App. 158 (2016). The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Id.; see also 38 C.F.R. § 4.59.

With respect to the cervical and right ankle disabilities, the examination reports of record do not comply with the Correia requirements.  In addition, at the hearing, the Veteran testified to possible bilateral upper extremity radiculopathy as neurologic complications of cervical spine intervertebral disc syndrome. Thus, additional examinations are necessary.

In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records reflect that, in September 1975, he had a falling injury in a grease pit. He testified to falling directly on both hands, and has introduced into the record that his avascular necrosis could be due to trauma. The Board finds that VA examination and opinion is necessary to decide this claim.

The Veteran also testified to his belief that his left ankle disability is proximately due to overcompensation caused by his service-connected right ankle disability. The Board finds that VA examination and opinion is necessary to decide the low back and left ankle disabilities claims on a secondary basis.

Finally, as the Veteran's claim for TDIU is intertwined with the other claims being remanded, the Board finds that the TDIU claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain the most recent VA treatment facility records, then associate these with the VBMS electronic file.

2. Afford the Veteran VA examination to determine the current nature and severity of his service-connected cervical spine and right ankle disabilities.  The claims folder contents must be made available for review.  

In order to comply with the Courts decision in Correia, the VA examination must include range of motion testing for the cervical spine and both ankles in the following areas: 
* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In order to comply with Sharp v. Shulkin, 2017 U.S. Vet. App. Claims LEXIS 1266 (2017), the examiner is asked to describe whether pain,  weakness, fatigability or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares. If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees. If there is no pain and/or no limitation of function, such facts must be noted in the report.

In addition, the examiner is requested to identify whether the Veteran manifests neurologic impairment of either upper extremity due to service-connected cervical spine IVDS. The examiner should clarify whether it is at least as likely as not that the diagnosed bilateral carpal tunnel syndrome is caused or aggravated beyond the normal progress of the disorder by service-connected cervical spine IVDS. The examiner is also requested to identify whether the Veteran's report of recurrent chest pain is a manifestation of cervical spine IVDS. 

3. Afford the Veteran appropriate examination(s) to determine the nature and etiology of the bilateral wrist disabilities as well as whether the degenerative disc disease of the lumbar spine with bilateral radiculopathy and/or left ankle disability has been aggravated by service-connected right ankle disability.  The claims folder contents must be made available for review.

Right and left wrists:

	a) Identify all current disabilities of the right and left wrists, including the diagnosed carpal tunnel syndrome and avascular necrosis;

	b) whether it is at least as likely as not that any current disability of the right and/or left wrist had its onset in service, or is due to an event in service. In providing this opinion, the examiner should accept as true the Veteran's report of landing on both hands during the September 1975 falling injury even though the specific details are not documented. The examiner should also take into consideration the medical article on Kienbock's disease which discusses a possible relationship to such disease and prior trauma.

Lumbar spine with radiculopathy

Whether it at least as likely as not (50 percent probability or greater) that the diagnosed degenerative disc disease of the lumbar spine with radiculopathy is either: (1) caused by or (2) aggravated (worsened beyond the natural progression) by service-connected right ankle disability? In providing this opinion, the examiner should address whether there is any medical reason to accept or reject the Veteran's belief that gait abnormality caused by service-connected right ankle disability has caused or aggravated his degenerative disc disease of the lumbar spine with radiculopathy.

Left ankle

    a) Does the Veteran have a current diagnosis of a left ankle condition?

    b) Is it at least as likely as not (50 percent probability or greater) that such diagnosed left ankle disability began in or is related to the Veteran's active duty service?

    c) If the answer to b above is no, is it at least as likely as not (50 percent probability or greater) that any currently diagnosed left ankle condition is either: (1) caused by or (2) aggravated (worsened beyond the natural progression) by his service-connected right ankle condition? In providing this opinion, the examiner should address whether there is any medical reason to accept or reject the Veteran's belief that gait abnormality caused by service-connected right ankle disability has caused or aggravated his left ankle disability.

4. Thereafter, readjudicate the claims on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

